Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1, 3, 7-8, 10, 14-15, 21, 23, 26-27, 39, 68, 72, 81, 84-86, 89-90 and 99 are pending. 

Claims 81, 84 and 85 stand withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.  

Claims 1, 3, 7, 8, 10, 14, 15, 21, 23, 26, 27, 39, 68, 72, 86, 89, 90 and 99, drawn to a polypeptide that redirects T cells for killing of CD123 expressing cells that read on (A) SEQ ID NO: 42, which corresponds to the amino acid sequence of a particular ISV that specifically binds TCR and which comprises CDRs, 1, 2 and 3 of SEQ ID NOs:181, 192 and 218 that binds TCR, (B) SEQ ID NO: 1, which corresponds to the amino acid sequence of a first particular ISV that specifically binds CD123 and which comprises CDRs, 1, 2 and 3 of SEQ ID NOs: 11, 17 and 21, respectively, and SEQ ID NO: 7, which corresponds to the amino acid sequence of a second particular ISV that specifically binds CD123 and which comprises CDRs, 1, 2 and 3 of SEQ ID NOs: 16, 18 and 23, respectively and (C) the polypeptide of SEQ ID NO: 61 as the species, are being acted upon in this Office Action.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 14, 2022 was filed after the mailing date of the Non-Final Office on March 14, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Objection and Rejection Withdrawn
The objection to claims 1, 86, 89 and 90 is withdrawn in view of the claim amendment. 

The rejection of claims 23, 27, 39, 53 and 72 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in light of the claim amendment. 

The rejection of claims 1, 3, 7, 8, 10, 14-15, 26-27, 53, 68, 72, 86, 89 and 90 under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,927,186 (claimed earliest priority to 62/160,757 filed May 13, 2015; PTO 892) in view of WO2015044386 publication (April 2, 2015; PTO 892) is withdrawn in view of the claim amendment. 

Claim rejections under - 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 8, 15, 23, 27 and 90 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP § 2163 lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include: the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
For claims drawn to a genus, MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus, See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406, M.P.E.P. § 2163, II, A, 3, (a), (ii). 
Claim 8 encompasses the polypeptide according to claim 1, wherein the ISV that specifically binds TCR is chosen from the group consisting of SEQ ID NOs: 42 and 78-180 or from ISVs that have a sequence identity of more than 80%, more than 85%, more than 90%, more than 95%, or even more than 99% with one of SEQ ID NOs: 42 and 78-180. 
Claim 15 encompasses the polypeptide according to claim 1, wherein the one or more ISV that specifically bind CD123 is chosen from the group consisting of SEQ ID NOs: 1-10 or from ISVs that have a sequence identity of more than 80%, more than 85%, more than 90%, more than 95%, or even more than 99% with one of SEQ ID NOs: 1-10.
Claim 23 encompasses the polypeptide according to claim 21, wherein the first ISV is chosen from the group consisting of SEQ ID NOs: 1-6 or amino acid sequences that have more than 80%, more than 85%, more than 90%, more than 95%, or even more than 99% with one of SEQ ID NOs: 1-6.  and wherein the second ISV is chosen from the group consisting of SEQ ID NOs: 7-10 or amino acid sequences that have more than 80%, more than 85%, more than 90%, more than 95%, or even more than 99% with one of SEQ ID NOs: 7-10. 
Claim 27 encompasses the polypeptide according claim 1, wherein said polypeptide is chosen from the group consisting of SEQ ID NOs: 47, 49, 52, 53, 55, 56 and 58-61 or from polypeptides that have a sequence identity of more than 80%, more than 85%, more than 90%, more than 95%, or even more than 99% with one of SEQ ID NOs: 47, 49, 52, 53, 55, 56 and 58-61.
Claim 90 encompasses the polypeptide according to claim 1 or a nucleic acid encoding the polypeptide according to claim 1 any of claims | to 67, the construct according to any of claims 68 to 80, or the composition according to any of claims 87 or 88, for use in the prevention, treatment and/or amelioration of a CD123 associated disease or condition.
The specification discloses nanobody that binds to CD123 comprising the amino acid sequence of SEQ ID NO: 1 to 10 as shown in Table A-4.  The specification discloses various nanobodies that bind to TCR comprising the amino acid sequence of SEQ ID NO: 42, 78-180 as shown in Table A-5.  These sequences are linked together to form bispecific nanobody that binds to CD123 and TCR wherein the bispecific nanobody comprises the amino acid sequence of SEQ ID NO: 46-67 as shown in Table A-7. 
However, the description of a limited species of nanobodies (VHH) that bind to just human CD123 and human TCR alpha/beta, is not representative of the entire genus because the genus is highly variable, i.e., three different CDRs 1-3 and four different framework regions.  When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
Regarding polypeptides that have a sequence identity of more than 80%, 85% or 90% to any one of SEQ ID NO: 42, 78-180 (claim 8) or any one of SEQ ID NO: 1-6 (claims 15, 23) or any one of SEQ ID NO: 7-10 (claim 23) or any one of SEQ ID NO: 47, 49, 52, 53, 55, 56, 58-61 (claim 27), the specification does not describe where and what amino acid within the full-length sequence of any one of SEQ ID NO: 42, 78-180, 1-10, 47, 49, 52, 53, 55, 56, 58-61 above to be substituted, deleted, added or a combination thereof such that the resulting having 80% or 85% sequence identity to the parent sequence still maintains conformation and binding to TCR and CD123.
At the time the invention was made, the state of the art is such that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may affect IgG binding to the neonatal Fc receptor (FcRn) and pharmacokinetics.  
For example, Piche-Nicholas et al (of record, MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.   Engineering CDRs by modify local charge and thus maintain affinity to FcRn at 400 nM or weaker in vitro while retaining antigen binding may have far-reaching implications in the half-life optimization efforts of IgG therapeutics with respect to in vivo pharmacokinetics, see p. 90, in particular.  Thus, one of skill in the art cannot "visualize or recognize" most members of the genus.
When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  A description of what a material does, rather than of what it is, usually does not suffice.  Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  
In Abbvie v. Centocor (Fed. Cir. 2014), the Court held that a disclosure of many different antibodies (in that case neutralizing antibodies to IL-12 with a particular binding affinity) was not enough to support the genus of all IL-12 neutralizing antibodies because the disclosed antibodies were very closely related to each other in structure and were not representative of the full diversity of the genus. The Court further noted that functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support especially in technology fields that are highly unpredictable where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. 
Regarding for use in prevention, treatment and/or amelioration of any CD123 associated disease or condition (claim 90), the specification discloses CD123 associated diseases include various cancers, see p. 151. 
However, there are no objective evidence of treating any CD123 associated disease such as cancer, much less prevention of all CD123 associated diseases, including but not limited to cancers. 
For example, Labrijn et al (Nature Reviews Drug Discovery 18: 185-608, 2019; PTO 892) teaches therapeutic bispecific antibody (bsAbs) are a rapid expanding group of diverse molecules.  Despite their promise, CD3-based bsTCRs have demonstrated a number of disadvantages, including a potential high toxicity, particularly for targets with broad tissue expression, such as EGFR and EpCAM.  A feature of CD3-based bsAbs is that they activate all T cells irrespective of lineage, which, next to provoking toxicity, may also limit efficacy.  For example, blinatumomab also activates regulatory T cells, thereby inhibiting cytotoxic T cell proliferation and tumor cell killing, see p. 597, right col.  As such, using the claimed polypeptide that binds to TCR and CD123 to redirect T cells to CD123 expressing cells  in the absence of in vivo working example is unpredictable.  
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (see page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  
While the specification discloses screening for TCR/CD3 binding nanobodies in a flow cytometry assay or human T cell activation assay (see p. 160-161), or screening via phage, see p. 168, however, possession may not be shown by merely described how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  
In light of the number of representative number of species provided and in light of the lack of structural features common to the members of the genus, one skilled in the art would not recognize that applicant was in possession of the genus of antibodies that bind to residues 175 to 189 of SEQ ID NO: 1 or further comprises any amino acid residues from amino acid residues 62 to 85 of SEQ ID NO: 1 or conjugate thereof or fusion thereof for treating any cancer in any subject.  
Therefore, only claims 1, 3, 7, 10, 14, 21, 26, 39, 68, 72, 86, 89 and 99 meet the written description requirement, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.  
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).

Applicants’ arguments filed June 14, 2022 have been fully considered but are not found persuasive.
Applicant’s position is that:

    PNG
    media_image1.png
    369
    711
    media_image1.png
    Greyscale

   
    PNG
    media_image2.png
    332
    666
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    511
    636
    media_image3.png
    Greyscale


 
    PNG
    media_image4.png
    123
    647
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    147
    649
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    120
    647
    media_image6.png
    Greyscale


	In response, the arguments with respect to claims 1, 3 and are moot as the claims have been amended and they are not subjected to this rejection.  
	The remaining issues are sequence identity such as “more than 80 or 85% sequence identity to any one of SEQ ID NO: 42, 78-180 (claim 8) or any one of SEQ ID NO: 1-6 (claims 15, 23) or any one of SEQ ID NO: 7-10 (claim 23) or any one of SEQ ID NO: 47, 49, 52, 53, 55, 56, 58-61 (claim 27), and prevention of any disease in claim 90. 
With respect sequence identity of more than 80 or 85% sequence identity to any one of SEQ ID NO: 42, 78-180 (claim 8) or any one of SEQ ID NO: 1-6 (claims 15, 23) or any one of SEQ ID NO: 7-10 (claim 23) or any one of SEQ ID NO: 47, 49, 52, 53, 55, 56, 58-61 (claim 27), the specification does not describe where and what amino acid within the full-length sequence of any one of SEQ ID NO: 42, 78-180, 1-10, 47, 49, 52, 53, 55, 56, 58-61 above to be substituted, deleted, added or a combination thereof such that the resulting having 80% or 85% sequence identity to the parent sequence still maintains conformation and binding to TCR and CD123.
At the time the invention was made, the state of the art is such that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may affect IgG binding to the neonatal Fc receptor (FcRn) and pharmacokinetics.  
For example, Piche-Nicholas et al (of record, MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.   Engineering CDRs by modify local charge and thus maintain affinity to FcRn at 400 nM or weaker in vitro while retaining antigen binding may have far-reaching implications in the half-life optimization efforts of IgG therapeutics with respect to in vivo pharmacokinetics, see p. 90, in particular.  Thus, one of skill in the art cannot "visualize or recognize" most members of the genus.  A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property, e.g., binding to TCR or CD123 sufficient to show the applicant was in possession of the claimed genus.

Regarding “for use in prevention, treatment and/or amelioration of any CD123 associated disease or condition” (claim 90), the specification discloses CD123 associated diseases include various cancers, see p. 151. However, there are no objective evidence of treating any CD123 associated disease such as cancer, much less prevention of all CD123 associated diseases, including but not limited to cancers. 
For example, Labrijn et al (of record, Nature Reviews Drug Discovery 18: 185-608, 2019; PTO 892) teaches therapeutic bispecific antibody (bsAbs) are a rapid expanding group of diverse molecules.  Despite their promise, CD3-based bsTCRs have demonstrated a number of disadvantages, including a potential high toxicity, particularly for targets with broad tissue expression, such as EGFR and EpCAM.  A feature of CD3-based bsAbs is that they activate all T cells irrespective of lineage, which, next to provoking toxicity, may also limit efficacy.  For example, blinatumomab also activates regulatory T cells, thereby inhibiting cytotoxic T cell proliferation and tumor cell killing, see p. 597, right col.  As such, using the claimed polypeptide that binds to TCR and CD123 to redirect T cells to CD123 expressing cells  in the absence of in vivo working example is unpredictable.  As such, it is not apparent that the claimed polypeptide can be used for “prevention” of any and all CD123 associated disease or condition, including but not limited to cancer.  
Further, the phrase raises the issue of enablement “for use in prevention, treatment and/or amelioration of any CD123 associated disease or condition”.  When a compound or composition claim is limited by a particular use, enablement of that claim should be evaluated based on that limitation. See In re Vaeck, 947 F.2d 488, 495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991) (claiming a chimeric gene capable of being expressed in any cyanobacterium and thus defining the claimed gene by its use), see MPEP 2164.01(c). 
Deleting the phrase “80% or 85%” and “for use in prevention, treatment and/or amelioration of any CD123 associated disease or condition” would obviate this rejection. 
For all of these reasons, the skilled artisan would not reasonably conclude that the inventor(s), at the time the application was filed, had possession of the full scope of the claimed invention.

New ground of rejection is necessitated by the amendment filed June 14, 2022

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "two or more ISVs that specifically bind CD123" in claim 1.  There is insufficient antecedent basis for this limitation in the claim because claim 1 recites an ISV that specifically binds CD123.  

Claim Objections
Claim 68 is objected to because of the following informality:  “A construct comprising a polypeptide according to claim 1 and further comprising one or more other groups, residues, moieties or binding units, optionally linked via one or more peptidic linkers, in which said one or more other groups, residues, moieties or binding units provide the construct with increased half-life, compared to the corresponding polypeptide according to claim 1” should have been “A construct comprising a polypeptide according to claim 1 and further comprising one or more binding units, optionally linked via one or more peptidic linkers, in which said one or more binding units that provide the construct with increased half-life, compared to the corresponding polypeptide according to claim 1”.

Claim 72 is objected to because of the following informality:  “in which said one or more other binding units that provide the construct with increased half-life is chosen from the group consisting of binding units that can” should have been “wherein said one or more binding units”.  

Claim 90 is objected to because of the following informality:  “in which said one or more other binding units that provide the construct with increased half-life is chosen from the group consisting of binding units that can” should have been “wherein said one or more binding units”.  

Conclusion
SEQ ID NO: 11, 17 and 21, 1-6 are free of prior art. 

Claims 1, 3, 7, 10, 14, 26, 39, 86, 89 and 99 are allowed.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644